[Cite as State v. Brown, 2022-Ohio-1676.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                                 No. 110905
                v.                                :

NORRIS L. BROWN,                                  :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: May 19, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-652482-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Mahmoud S. Awadallah and Warren W.
                Griffin, Assistant Prosecuting Attorneys, for appellee.

                Tim Young, Ohio State Public Defender, and Lauren
                Hammersmith, Assistant State Public Defender, for
                appellant.


KATHLEEN ANN KEOUGH, P.J.:

                   Defendant-appellant,        Norris   Brown,   appeals   his   sentence,

contending that the law under which he was sentenced – the Reagan Tokes Law – is

unconstitutional. Finding no merit to the appeal, we affirm.
               Brown pleaded guilty to one count of involuntary manslaughter with

a three-year gun specification and one count of felonious assault. Over defense

counsel’s objection, the trial court applied the Reagan Tokes Law and sentenced

Brown to an aggregate sentence of 18 to 23 and one-half years in prison.

               In his single assignment of error, Brown contends that this court

should vacate his sentence because the Reagan Tokes Law is unconstitutional in that

it violates constitutional guarantees of due process and separation of powers.

               Brown’s assignment of error is overruled pursuant to this court’s en

banc decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470,

which overruled the challenges presented in this appeal to the Reagan Tokes Law.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
LISA B. FORBES, J., CONCUR


N.B. Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470 (Forbes, J.,
dissenting).